                Case
                 Case2:20-cv-00190-MJP
                      2:20-cv-00190-MJP Document
                                         Document130-1
                                                  138 Filed
                                                       Filed07/23/20
                                                             07/15/20 Page
                                                                       Page11ofof11



 1

 2

 3

 4

 5                              UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 6

 7

 8        ANTHONY JAY BREDBERG, d/b/a
          B&A, INC.                                            NO. 20 CV 0190-MJP
 9
                                         Plaintiff,            ORDER GRANTING
10                                                             PLAINTIFF’S MOTION FOR
          v.                                                   EXTENSION OF TIME IN
11
                                                               WHICH TO FILE AMENDED
12       RANDY MIDDAUGH, et. al.,                              COMPLAINT

13                                       Defendants.
14

15              This matter comes before the Court upon Plaintiff’s Motion for Extension of Time in

16   Which to File An Amended Complaint. Only July 10, 2020, this Court provided 20 days from

17   the date or its Order in which the Plaintiff could file an Amended Complaint. Having read and

18   considered all briefs presented to the Court, the Court finds that Plaintiff, Anthony Jay Bredberg,

19   d/b/a B&A Inc., has sufficiently stated just cause for an extension of time. The Plaintiff shall file

20   an Amended Complaint at any time up to and including October 31, 2020.

21
                IT IS HEREBY ORDERED that Plaintiff’s Motion for Extension of Time is GRANTED.
22
                DATED this 23rd day of July, 2020
23

24
                _______________________________________
25              THE HONORABLE MARSHA J. PECHMAN
                UNITED STATES DISTRICT COURT JUDGE
26




           ORDER GRANTING PLAINTIFF’S MOTION FOR EXTENSION OF TIME TO
     Page 1 -
     FILE AMENDED COMPLAINT
